DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions


Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 July 2022.












Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (USPN       9,277,220).

Regarding claim 1, Nakamura recites, circuitry (Please note, figure 1); and a memory coupled to the circuitry (Please note, figure 1, block 101); wherein the circuitry, in operation, performs the following: in response to a size of a block satisfying a size condition (Please note, column 7, lines 38-41. As indicated in the AVC/H.264 coding method, a mechanism is adopted where the best size among the above motion compensation block sizes is interchangeably used.), generating a prediction image using a prediction mode selected from a plurality of prediction modes including a first prediction mode, the first prediction mode including a prediction process using a motion vector and a reference block in a same picture as the block (Please note, column 1, lines 61-67. As indicated an image coding apparatus for coding a video image comprising: a geometric-transformation motion compensation prediction unit configured to calculate, for each of a plurality of prediction modes, a motion vector and a prediction signal between a target block in a target image and a reference block in a reference image obtained by performing geometric transformation on the target block, to select pixels located at vertices constituting the target block, pixels located near the vertices, or interpolation pixels located near the vertices as representative pixels corresponding to the vertices in each prediction mode, to calculate the respective motion vectors of these representative pixels, and to calculate the respective motion vectors of pixels other than the representative pixels by interpolation using the motion vectors of the representative pixels so as to calculate the prediction signal; a prediction method determination unit configured to select any one of the plurality of prediction modes by the geometric-transformation motion compensation prediction unit for each target block in the target image; a prediction error signal generation unit configured to calculate a difference between a prediction signal calculated in a prediction mode selected by the prediction method determination unit and an image signal of the target block so as to generate a prediction error signal.); and encoding the block using the prediction image (Please note, column 2, lines 65-67. As indicated a coding unit configured to code the difference motion vectors generated by the difference vector generation unit and the prediction error signal generated by the prediction error signal generation unit).  
Regarding claim 2, Nakamura recites, wherein the first prediction mode is an intra block copy mode (Please note, column 25, lines 5-9. As indicated based on the prediction method information decoded by the first coding bit string decoding unit 201, a method, a reference image being used, and a block unit that are selected and combined for a decoding target block can be found, the method being intra coding, the motion compensation prediction by parallel translation, or the motion compensation prediction by geometric transformation).

Regarding claim 5, Nakamura recites, wherein the circuitry, codes a flag indicating whether the first prediction mode is selected (Please note, column 20, lines 48-50. As indicated a flag for specifying a motion vector to be employed as the prediction vector from the plurality of candidates is prepared in the syntax, and this flag is coded by the first coding bit string generation unit).
Regarding claims (8-9 and 12), same analysis as those presented for claims (1-2 and 5) above, respectively, are applicable, with the addition of a decoding operation despite a coding operation, in this please note figure 9.


Allowable Subject Matter


Claims 3-4, 6, 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the size condition s satisfied when a width of the block is less than or equal to a first threshold value and a height of the block is less than or equal to the first threshold value. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/            Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, August 3, 2022